DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	The Requirement for Restriction dated February 8, 2021 is withdrawn in view of applicant’s arguments in the response dated April 8, 2021.  Accordingly, an action on the merits of all claims 1-20 follows.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The recitation “it” in line 11 of claim 1; line 4 of claim 4; line 8 of claim 7; the fourth to last line of claim 10; line 4 of claim 13; line 8 of claim 16; and in line 10 of claim 19 is indefinite since it is unclear as to exactly what “it” is supposed to be.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Strnad et al. US 2019/0075710 A1.
With respect to claim 1, Strnad et al. US 2019/0075710 A1 disclose an apparatus (Figures 1-37) for real-time determination of uniformity of a tilled surface (Figure 2) of a seedbed (Figure 2) as the tilled surface (Figure 2) is formed by a tillage tool 222 of an agricultural tillage implement 200 (best shown in Figure 2) travelling in a tillage direction (unnumbered) over a ground surface (Figure 2) with the tillage tool 222 operatively engaging the ground surface (Figure 2), the apparatus (Figures 1-37) comprising a seedbed uniformity sensing arrangement (Figures 2-4) including:
a sensing element 1006,1010 having a sensor body 1002,1012 adapted for vertically articulating attachment to the implement 200 behind the tillage tool 222 and defining a soil-contact surface (unnumbered) configured to bear downward against the tilled surface (Figure 2);

Regarding claim 2, the seedbed uniformity sensing arrangement (Figures 2-4) further includes a signal processing unit (Figure 9) operatively connected in electrical communication with the vertical position sensing element 1006,1010 for receiving the surface uniformity signal (unnumbered), the signal processing unit (Figure 9) being configured for determining surface uniformity from the surface uniformity signal (unnumbered) and necessarily providing a surface information signal (unnumbered) that is indicative of the uniformity of the tilled surface (Figure 2) of the seedbed (Figure 2).
As to claim 3, the signal processing unit (Figure 9) is necessarily at least partially disposed within the sensor body 1002,1012.
With respect to claim 4, the vertical position sensor (due to detection of “the force, tension or pressure exerted by the soil on...1002” (see the disclosure in paragraph [0080], lines 12 and 13)) is a strain gauge (see the disclosure in paragraph [0056], line 8 and in paragraph [0080], line 7) fixedly attached to the sensor body 1002,1012 for necessarily generating the electrical surface uniformity signal (unnumbered) in response to bending loads imposed on the 
the signal processing unit (Figure 9) is necessarily operatively connected in electrical communication with the strain gauge (see the disclosure in paragraph [0056], line 8 and in paragraph [0080], line 7) of the sensing element 1006,1010 for receiving the surface uniformity signal (unnumbered).
Regarding claim 5, the sensor body 1002,1012 defines substantially perpendicularly extending longitudinal and vertical axes of the sensor body 1002,1012, front and rear ends of the sensor body 1002,1012, a vertically flexible section of the body disposed between the front and rear ends of the sensor body 1002,1012, and forward of the soil-contact surface (unnumbered) of the sensor body 1002,1012;
the front end of the sensor body 1002,1012 necessarily further defining a mounting arrangement adapted for operative attachment to the implement 200 in a manner that positions the sensor body 1002,1012 behind the tillage tool 222 in operative contact with the tilled surface (Figure 2) behind the tillage tool 222;
the strain gauge (see the disclosure in paragraph [0056], line 8 and in paragraph [0080], line 7) is operatively and fixedly attached to the flexible section of the body and configured for detecting a bending load on the flexible section imposed by vertically directed force generated by contact between the soil-contacting surface of the sensor body 1002,1012 and the tilled surface (Figure 2) behind the tillage tool 222, the strain gauge (see the disclosure in paragraph [0056], line 8 and in paragraph [0080], line 7) necessarily being further configured for generating an electrical present strain signal that is indicative of the present bending load being imposed on the 
the signal processing unit (Figure 9) is operatively connected for receiving the present strain signal from the strain gauge (see the disclosure in paragraph [0056], line 8 and in paragraph [0080], line 7) and necessarily configured for converting the present strain signal into the tilled surface (Figure 2) uniformity signal.
As to claim 6, the implement 200 includes one or more operating parameters and the seedbed uniformity sensing arrangement (Figures 2-4) further includes a controller 214 (Figure 8) that is configured and operatively connected for controlling at least one of the operating parameters of the implement 200, and the signal processing unit (Figure 9) is necessarily configured for providing an operating parameter control signal (unnumbered) for controlling the at least one operating parameter of the tillage implement 200 (best shown in Figure 2) in a manner that improves uniformity of the tilled surface (Figure 2).
Regarding claim 7, the implement 200 includes multiple tillage tools 274,222,224 operatively disposed with relation to one another for producing a seedbed swath (Figure 2) having a substantially continuous tilled surface (Figure 2), and the seedbed uniformity sensing arrangement (Figures 2-4) includes:
multiple sensing elements 2010,2020,1000 arranged in sensing array for contacting the substantially continuous tilled surface (Figure 2) at various points within the seedbed swath (Figure 2); and
a common signal processing unit (Figures 8 and 9) operatively connected to the multiple sensing elements 2010,2020,1000 for receiving their respective surface uniformity signal s (unnumbered), and it is configured for determining a composite surface uniformity across the 
With respect to claim 8, the tillage implement 200 (best shown in Figure 2) includes a flexible shank 205 having a distal end (unnumbered) adapted for receiving the tillage tool 222;
the tillage tool 222 is a sub-surface tool 222 attached to the distal end (unnumbered) of the flexible shank 205 of the tillage implement 200 (best shown in Figure 2), with the tillage tool 222 defining a bottom surface (unnumbered) of the sub-surface tool 222 and being configured for creating a tilled surface (Figure 2) in the form of a seedbed (Figure 2) floor; and
the sensor body 1002,1012 of the sensing element 1006,1010 is attached to the shank 205 behind the subsurface tool 222 with the soil-contacting surface of the sensor body 1002,1012 disposed along a reference plane that is vertically aligned with the bottom surface (unnumbered) of the sub-surface tool 222.
As to claim 9, the tillage tool 222 is a surface finishing tool 222 operatively generally disposed at a rear end (unnumbered) of the tillage implement 200 (best shown in Figure 2), with the surface finishing tool 222 defining a bottom surface (unnumbered) of the surface finishing tool 222 and being configured for forming a tilled surface (Figure 2) in the form of a top surface (unnumbered) of the seedbed (Figure 2); and
the sensor body 1002,1012 of the sensing element 1006,1010 is indirectly attached to the surface finishing tool 222 behind the surface finishing tool 222 with the soil-contacting surface (unnumbered) of the sensor body 1002,1012 disposed along a reference plane that is vertically spaced from the bottom surface (unnumbered) of the surface finishing tool 222.

a sensing element 1006,1010 having a sensor body 1002,1012 adapted for vertically articulating attachment to the implement 200 behind the tillage tool 222 and defining a soil-contact surface (unnumbered) configured to bear downward against the tilled surface (Figure 2);
the sensing element 1006,1010 also having a vertical position sensor (due to detection of “the force, tension or pressure exerted by the soil on...1002” (see the disclosure in paragraph [0080], lines 12 and 13)) fixedly attached to the sensor body 1002,1012 for generating an electrical surface uniformity signal (unnumbered) in response to vertical movement of the soil-
As to claim 11, the seedbed uniformity sensing arrangement (Figures 2-4) further includes a signal processing unit (Figure 9) operatively connected in electrical communication with the vertical position sensing element 1006,1010 for receiving the surface uniformity signal (unnumbered), the signal processing unit (Figure 9) being configured for determining surface uniformity from the surface uniformity signal (unnumbered) and providing a surface information signal (unnumbered) that is indicative of the uniformity of the tilled surface (Figure 2) of the seedbed (Figure 2).
Regarding claim 12, the signal processing unit (Figure 9) is disposed within the sensor body 1002,1012.
With respect to claim 13, the vertical position sensor (due to detection of “the force, tension or pressure exerted by the soil on...1002” (see the disclosure in paragraph [0080], lines 12 and 13)) is a strain gauge (see the disclosure in paragraph [0056], line 8 and in paragraph [0080], line 7) fixedly attached to the sensor body 1002,1012 for generating the electrical surface uniformity signal (unnumbered) in response to bending loads imposed on the sensor body 1002,1012 by vertical movement of the soil-contact surface (unnumbered) as it rides along on the tilled surface (Figure 2); and

As to claim 14, the sensor body 1002,1012 defines substantially perpendicularly extending longitudinal and vertical axes of the sensor body 1002,1012, front and rear ends of the sensor body 1002,1012, a vertically flexible section of the body disposed between the front and rear ends of the sensor body 1002,1012, and forward of the soil-contact surface (unnumbered) of the sensor body 1002,1012;
the front end of the sensor body 1002,1012 further defining a mounting arrangement (unnumbered) adapted for operative attachment to the implement 200 in a manner that positions the sensor body 1002,1012 behind the tillage tool 222 in operative contact with the tilled surface (Figure 2) behind the tillage tool 222;
the strain gauge (see the disclosure in paragraph [0056], line 8 and in paragraph [0080], line 7) is operatively and indirectly fixedly attached to the flexible section of the body and configured for detecting a bending load on the flexible section imposed by vertically directed force generated by contact between the soil-contacting surface (unnumbered) of the sensor body 1002,1012 and the tilled surface (Figure 2) behind the tillage tool 222, the strain gauge (see the disclosure in paragraph [0056], line 8 and in paragraph [0080], line 7) being further configured for necessarily generating an electrical present strain signal (unnumbered) that is indicative of the present bending load being imposed on the flexible section of the sensor body 1002,1012 by present contact between the tilled surface (Figure 2) and the soil-contacting surface (unnumbered) of the sensor body 1002,1012; and

Regarding claim 15, the implement 200 includes one or more operating parameters (unnumbered) and the seedbed uniformity sensing arrangement (Figures 2-4) further includes a controller 214 (Figure 8) that is configured and operatively connected for controlling at least one of the operating parameters (unnumbered) of the implement 200, and the signal processing unit (Figure 9) is necessarily configured for providing an operating parameter control signal (unnumbered) for controlling the at least one operating parameter (unnumbered) of the tillage implement 200 (best shown in Figure 2) in a manner that improves uniformity of the tilled surface (Figure 2).
With respect to claim 16, the implement 200 includes multiple tillage tools 274,222,224 operatively disposed with relation to one another for producing a seedbed swath (Figure 2) having a substantially continuous tilled surface (Figure 2), and the seedbed uniformity sensing arrangement (Figures 2-4) includes:
multiple sensing elements 2010,2020,1000 arranged in sensing array for contacting the substantially continuous tilled surface (Figure 2) at various points within the seedbed swath (Figure 2); and
a common signal processing unit (Figures 8 and 9) operatively connected to the multiple sensing elements 2010,2020,1000 for receiving their respective surface uniformity signals (unnumbered), and it is configured for determining a composite surface uniformity across the seedbed swath (Figure 2) from the surface uniformity signals (unnumbered) of the multiple 
As to claim 17, the tillage implement 200 (best shown in Figure 2) includes a flexible shank 205 having a distal end (unnumbered) adapted for receiving the tillage tool 222;
the tillage tool 222 is a sub-surface tool 222 attached to the distal end (unnumbered) of the flexible shank 205 of the tillage implement 200 (best shown in Figure 2), with the tillage tool 222 defining a bottom surface (unnumbered) of the sub-surface tool 222 and being configured for creating a tilled surface (Figure 2) in the form of a seedbed (Figure 2) floor; and
the sensor body 1002,1012 of the sensing element 1006,1010 is indirectly attached to the shank 205 behind the sub-surface tool 222 with the soil-contacting surface (unnumbered) of the sensor body 1002,1012 disposed along a reference plane that is vertically aligned with the bottom surface (unnumbered) of the sub-surface tool 222.
Regarding claim 18, the tillage tool 222 is a surface finishing tool 222 operatively disposed at a rear end of the tillage implement 200 (best shown in Figure 2), the surface finishing tool 222 defining a bottom surface (unnumbered) of the surface finishing tool 222 and being configured for forming a tilled surface (Figure 2) in the form of a top surface of the seedbed (Figure 2); and
the sensor body 1002,1012 of the sensing element 1006,1010 is indirectly attached to the surface finishing tool 222 behind the surface finishing tool 222 with the soil-contacting surface (unnumbered) of the sensor body 1002,1012 disposed along a reference plane that is vertically spaced from the bottom surface (unnumbered) of the surface finishing tool 222.

attaching a sensing element 1006,1010 to the implement 200 behind the tillage tool 222;
the sensing element 1006,1010 having a sensor body 1002,1012 adapted for vertically articulating attachment and defining a soil-contact surface (unnumbered) configured to bear downward against the tilled surface (Figure 2) and including a vertical position sensor (due to detection of “the force, tension or pressure exerted by the soil on...1002” (see the disclosure in paragraph [0080], lines 12 and 13)) fixedly attached to the sensor body 1002,1012 for generating an electrical surface uniformity signal (unnumbered) in response to vertical movement of the soil-contact surface (unnumbered) as it rides along on the tilled surface (Figure 2) behind the tillage tool 222 as the tilled surface (Figure 2) is formed by the tillage tool 222;
operating the implement 200 in the tillage direction (unnumbered) over the ground surface (Figure 2) with the tillage tool 222 operatively engaging the ground surface (Figure 2) and the vertical position sensor (due to detection of “the force, tension or pressure exerted by the soil on...1002” (see the disclosure in paragraph [0080], lines 12 and 13)) generating the surface uniformity signal (unnumbered); and
determining surface uniformity from the surface uniformity signal (unnumbered) and providing a surface information signal (unnumbered) that is indicative of the uniformity of the tilled surface (Figure 2) of the seedbed (Figure 2).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J NOVOSAD whose telephone number is (571)272-6993.  The examiner can normally be reached on Monday-Thursday 8am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached at 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.













/Christopher J. Novosad/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        



April 27, 2021